Case 2:85-cv-04544-DMG-AGR Document 977 Filed 09/09/20 Page 1 of 3 Page ID #:41057



 1   JEFFREY BOSSERT CLARK
 2   Acting Assistant Attorney General
     SCOTT G. STEWART
 3   Deputy Assistant Attorney General
 4   WILLIAM C. PEACHEY
     Director, District Court Section
 5   Office of Immigration Litigation
 6   WILLIAM C. SILVIS
     Assistant Director, District Court Section
 7   Office of Immigration Litigation
 8
     SARAH B. FABIAN
     NICOLE N. MURLEY
 9   Senior Litigation Counsel, District Court Section
10
     Office of Immigration Litigation
           P.O. Box 868, Ben Franklin Station
11         Washington, D.C. 20044
12
           Tel: (202) 532-4824
           Fax: (202) 305-7000
13         Email: sarah.b.fabian@usdoj.gov
14
     Attorneys for Defendants
15
                       UNITED STATES DISTRICT COURT
16                FOR THE CENTRAL DISTRICT OF CALIFORNIA
17

18   JENNY LISETTE FLORES; et al.,           ) Case No. CV 85-4544-DMG
                                             )
19           Plaintiffs,                     ) NOTICE OF APPEAL
20                                           )
                  v.                         ) Hon. Dolly M. Gee
21                                           )
22   WILLIAM P. BARR, Attorney               )
     General of the United States; et al.,   )
23                                           )
24
             Defendants.                     )
                                             )
25                                           )
26
Case 2:85-cv-04544-DMG-AGR Document 977 Filed 09/09/20 Page 2 of 3 Page ID #:41058



 1         Defendants the U.S. Department of Health and Human Services and U.S.
 2
     Department of Homeland Security hereby appeal from the District Court’s September
 3

 4
     4, 2020 Order, ECF No. 976, in the above-captioned case to the United States Court of

 5   Appeals for the Ninth Circuit.
 6
     DATED:       September 9, 2020         Respectfully submitted,
 7
                                            JEFFREY BOSSERT CLARK
 8
                                            Acting Assistant Attorney General
 9
                                            SCOTT G. STEWART
10
                                            Deputy Assistant Attorney General
11
                                            WILLIAM C. PEACHEY
12
                                            Director, District Court Section
13                                          Office of Immigration Litigation
14                                          WILLIAM C. SILVIS
15                                          Assistant Director, District Court Section
                                            Office of Immigration Litigation
16

17                                          /s/ Sarah B. Fabian
                                            SARAH B. FABIAN
18                                          NICOLE N. MURLEY
19
                                            Senior Litigation Counsel
                                            Office of Immigration Litigation
20                                          District Court Section
21
                                            P.O. Box 868, Ben Franklin Station
                                            Washington, D.C. 20044
22                                          Tel: (202) 532-4824
23
                                            Fax: (202) 305-7000
                                            Email: sarah.b.fabian@usdoj.gov
24

25
                                            Attorneys for Defendants

26

                                              1
Case 2:85-cv-04544-DMG-AGR Document 977 Filed 09/09/20 Page 3 of 3 Page ID #:41059



 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on September 9, 2020, I served the foregoing on all

 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system.
 6

 7

 8                                                /s/ Sarah B. Fabian
 9                                                SARAH B. FABIAN
                                                  U.S. Department of Justice
10
                                                  District Court Section
11
                                                  Office of Immigration Litigation
12

13
                                                  Attorney for Defendants

14

15

16

17

18

19

20

21

22

23

24

25

26
